Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
 	Applicant’s argument in the reply filed on 11/10/2020 is acknowledged and persuasive. Therefore, the restriction is withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6 and 13-17 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Diez et al (2007/0284351).
 	For claim 1, Diez teaches a welding head assembly (fig.1) (abstract) comprising a first electric arc-welding welding head (21 as shown in fig.1) and a second electric arc-
at least one fusible, continuously-fed hot wire electrode; a fusible, continuously-fed cold wire electrode (60a and 60b as shown in fig.1); and
a contact device (20 as shown in fig.1) with an electrically insulated duct (30a as shown in fig.1) and at least one additional duct (30b as shown in fig.1), wherein the at least one hot wire electrode (60a as shown in fig.1) extends through the at least one additional duct (30a as shown in fig.1) and the cold wire electrode (60b as shown in fig.1)extends through the electrically insulated duct (30b as shown in fig.1) so that the cold wire electrode is electrically insulated from the at least one hot wire electrode (par.23).
 	For claim 2, Diez further teaches wherein, during a welding operation, the at least one hot wire electrode is melted by an arc and the cold wire electrode is melted by one or more of: a weld pool generated by melting the at least one hot wire electrode; and heat generated when melting the at least one hot wire electrode (par.28, lines 1-15).
 	For claim 3, Diez further teaches wherein the weld pool melts the cold wire electrode via resistance heating (par.28, lines 1-15).
 	For claim 4, Diez further teaches wherein the first welding head and the second welding head are both aligned with respect to a welding direction during a welding operation (the top part head of portions 40a and 40b as shown in fig.1 and 21 as shown in fig.1) (par.22).

 	For claim 6, Diez further teaches wherein the first welding head is behind the second welding head with respect to the welding direction (par.22) (fig.1).
 	For claim 13, Diez further teaches wherein the first welding head further comprises: a wire feeder unit (the wires 60a and 60b are fed to the welding heads 21) for feeding the at least one hot wire electrode towards the contact device (20 as shown in fig.1), the wire feeder unit including an electrically insulating portion for the cold wire electrode that electrically insulates the cold wire electrode from the at least one hot wire electrode while the wire feeder unit feeds the at least one hot wire electrode towards the contact device (20 as shown in fig.1) (par.22).
 	For claim 14, Diez further teaches wherein the contact device (20 as shown in fig.1) includes a tip (61 as shown in fig.4a) and the electrically insulated duct extends longitudinally through the contact device to provide an outlet for the cold wire electrode at an opening provided by the tip of the contact device (par.25).
 	For claim 15, Diez further teaches wherein the outlet is disposed in a central position within the opening of the tip (par. 25) (fig.4a).
 	For claim 16, Diez further teaches wherein the outlet is disposed in an eccentric position within the opening of the tip (par. 25) (fig.4a).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diez et al (2007/0284351) in views of Gudmestad (4164808).

Gudmestad teaches, similar wire guide, wherein the first welding head further comprises: a wire straightening unit for straightening the at least one hot wire electrode, the wire straightening unit including an electrically insulating portion for the cold wire electrode that electrically insulates the cold wire electrode from the at least one hot wire electrode while the wire straightening unit straightens the at least one hot wire electrode (abstract, lines 1-10).
It would have been obvious to one ordinary skill in the art to modify Diez with a wire straightening unit as taught by Gudmestad for purpose of accurately guiding, positioning, and securing the ends of the sets of wire segments in the processing mechanism and for holding the segments against displacement during processing (Gudmestad, abstract). 

Allowable Subject Matter
 	Claims 7-11 and 18-20 are allowable and the following is an examiner’s statement of reasons for allowance: the prior arts, Diez et al (2007/0284351) in views of Gudmestad (4164808), do not disclose the second welding head comprises: at least one fusible, continuously-fed second hot wire electrode; a fusible, continuously-fed second cold wire 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AYUB A MAYE/Examiner, Art Unit 3761                          

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715